Will get in touch DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 10, 2022, was filed after the mailing date of Non Final Office Action on January 12, 2022; filed  on March 30 and September 1, 2021 were filed after the mailing date of the Final Office Action on March 24, 2021; on December 23, 2020 were filed after the mailing date of the Non Final Office Action on August 25, 2020; submitted on April 17, 2019 and September 12, 2019 were filed after the mailing date of the Application on December 6, 2018.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on December 6, 2018.  These drawings are accepted by the Office.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed March 31, 2022, with respect to claims 1 and 10 Interpretation to invoke 35 USC 112, sixth paragraph,  have been fully considered and are persuasive.  The claim Interpretation to invoke 35 USC 112, sixth paragraph, claim interpretation of claims 1 and 10 has been withdrawn. 

Applicant's arguments filed March 31, 202 have been fully considered but they are not persuasive. Applicant submits “None of the references disclose or suggest the details of monitor and its radio feedback communication to identify living subject abnormalities”. Examiner respectfully disagrees. Applicant is reminded that Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Cited Art should be considered  in its entirety. In this case Hu paragraph [0010] specifically address the limitation argued by the Applicant: “The human vital sign remote monitoring device can automatically track the monitoring target, and noncontact measurement of the main vital signs of the monitoring target within a certain distance, and automatically send an alarm message when the measured vital sign parameters are abnormal”. Specific “details of monitor and its radio feedback communication” are provided in the Non Final Office Action.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actions.
Claims 1, 4, 6, 8-10 and  16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Chinese Patent Document Publication CN202154683U) hereinafter “Hu” in view of Hu et al.-2 (Chinese Patent Document Publication CN202060883U) hereinafter “Hu-2”	
Regarding claim 1, Hu teaches a monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject (Hu Abstract: “A remote monitor for vital signs of human bodies”), the monitor comprising: 
a face comprising:
a lens, wherein the lens is transparent to radio waves (Hu paragraph [0019]: “Radar antenna dielectric lens, 27”), an activity indicator (Hu paragraph [0019]: “19.Display circuit, … 23.Local alarm output circuit”); and 
a case (Hu paragraph [0021]: “In terms of product form, the utility model can be designed as an independent indoor suspension structure, and can also be combined with household appliances such as televisions, set-top boxes (case), computers, routers, telephones, household service robots, etc., and expand its application as additional components of these household appliances Scope”), comprising: 
a radio wave antenna positioned behind the lens (Hu paragraph [0023]: “The radar antenna dielectric lens (26) is arranged in front of the microstrip patch feed source (27), and the other end of the electronic switch chip (28) is connected to the radar signal transceiver and processing circuit (12)”), 
a radio wave transmitter (Hu paragraph [0023]: “The radar antenna dielectric lens (26) is arranged in front of the microstrip patch feed source (27), and the other end of the electronic switch chip (28) is connected to the radar signal transceiver and processing circuit (12)”), 
a radio wave receiver (Hu paragraph [0023]: “The radar antenna dielectric lens (26) is arranged in front of the microstrip patch feed source (27), and the other end of the electronic switch chip (28) is connected to the radar signal transceiver and processing circuit (12)”), 
a plurality of sensors (Hu paragraph [0011]: “the main control circuit monitors the target sensor circuit to sense the target position… The remote network video monitoring circuit is composed of camera components, microphones, video and audio coding circuits, and broadband network communication circuits”. Examiner’s note “plurality” assumes at least two different sensors that under the broadest reasonable interpretation are “target sensor”, “camera components” and “microphones” as interpreted by the Examiner),
a communication module (Hu paragraph [0019]: “21. Communication circuit, 22. Broadband network communication circuit”); and 
wherein the monitor uses the radio wave transmitter to transmit a radio frequency signal toward an area associated with the living subject (Hu paragraph [0012]: “non-contact human vital signs monitoring device described in the technical scheme of the utility model uses radar detection technology. Its principle is: the transmitted beam directly irradiates the human body surface at a certain distance”) and the radio wave receiver to receive a return signal based on a detected return of the radio frequency signal (Hu paragraph [0012]: “and the echo signal reflected by the human body surface carries the human breathing, Heartbeat and other micro-motion information”; paragraph [0021]: “The radar beam directly illuminates the human body surface of the monitoring target (7) at a certain distance away, and the echo signal reflected on the human body surface received by the radar carries the human breathing and heartbeat”. Examiner’s note: “radar” implies “transmitter” and “receiver” of radio waves as its inherent components, as would appreciate one skilled in the art before the date of the claimed invention),
and wherein the monitor further forwards the return signal to a control unit (Hu paragraph [0021]: “the echo signal is mixed with the local oscillation reference signal in the monitoring device, and the output signal is analyzed and processed to extract the human vital sign parameters such as respiration and heartbeat. These parameters are processed by the remote alarm circuit (4). It is sent to the remote monitoring telephone (8), computer or intelligent terminal (9) via the public communication network for observation and monitoring by relatives or nursing staff.”) that compares the return signal to known values associated with the vital sign comprising an expected heart rate and respiration rate of the living subject to determine whether an alarm should be initiated based on an exceeded threshold result of the comparison (Hu paragraph [0022]: “The microwave emission beam is reflected on the surface of the monitoring target (7) to form an echo signal carrying the micro motion information such as human breathing and heartbeat. The radar detection antenna (2) sends the received echo signal through the circulator to the receiving RF amplifier for amplification, and then sends it to the mixer, where it is mixed with the local oscillation reference signal to output a low-frequency signal, which is analyzed in the vital signs detection signal After amplifying, filtering, and preprocessing in the processing circuit (11), the breathing, heartbeat and other signals are respectively taken out, and then converted by A/D, sent to the main control circuit (6) for processing, and displayed by the display circuit (19). In the figure, the alarm signal setting circuit (10), the communication circuit (21), the broadband network communication circuit (22) and the main control circuit together form a remote alarm circuit. The alarm signal setting circuit (10) is equipped with peripheral buttons. The user operates the corresponding buttons to pre-set the vital signs abnormal alarm parameter value “(threshold results”) and the alarm signal receiving phone number. At the same time, it can also preset the time to send vital signs parameter SMS to the reserved phone”).
Hu does not teach a case coupleable to the face comprising an internal cavity comprising: a base rotatably coupled to the case. 
Hu-2 teaches a case coupleable to the face comprising an internal cavity comprising: a base rotatably coupled to the case (Hu-2 paragraph [0011]: “a remote monitoring robot, which is composed of a robot body, a vital sign monitoring device and a remote alarm device attached to the robot, and the robot body is mainly composed of a walkable mechanism and a robot. The fuselage, the motion drive system, the main controller system… The robot body is also equipped with a human body tracking circuit to control the radar detection antenna to always aim at the human body and control the robot body… the radar detection antenna or a combined component designed integrally with the radar detection antenna and its related circuit is installed on the upper part of the robot body”; paragraph [0020]: “Figure 1 is a schematic front view of the overall structure of a typical embodiment of the present invention. In the figure, the walkable mechanism (1) of the remote monitoring robot can be a common wheel or crawler 188 type, and the main controller system circuit and power supply device are installed in the robot body (2). The radar detection antenna (3) and camera assembly (4) are installed on the pan/tilt (6) on the upper part of 190 the robot body (2), and both rotate with the pan/tilt to ensure the radar detection antenna (3) and camera assembly (4) at the same time aim at the guardian”; claim 2: “the radar detection antenna of the non-contact vital signs monitoring device adopts a directional antenna, and the radar detection antenna or a combined component designed integrally with the radar detection antenna and its related circuit is installed in the upper part of the robot body” (inside cavity), Hu-2 Fig. 1 element 1- “base”, elements 2-5 “case”).
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject of Hu the case coupleable to the face comprising an internal cavity comprising: a base rotatably coupled to the case as taught by Hu-2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject of Hu, it is within the capabilities of one of ordinary skill in the art to include the case coupleable to the face comprising an internal cavity comprising: a base rotatably coupled to the case of Hu-2 in order to allow for better manipulation of the case of Hu, with the predictable result of improving the tracking of the monitoring target automatically as needed in Hu paragraph [0013].

Regarding claim 4, Hu and Hu-2 teaches claimed invention as shown above for the claim 1, Hu further teaches vital sign is sent to a receiving device comprising a handheld communication device (Hu Abstract: “monitors vital sign parameters, such as heart rate, breathing and the like, of solitary old people and sick and weak people in a non-contact manner, transmits the real-time parameters and alarming signals to far-end monitoring equipment and a telephone set via a communication network and an internet” paragraph [0011]: “The remote alarm circuit is composed of an alarm signal setting circuit and a communication circuit, and sends an alarm signal to a set monitoring phone via a communication network in the form of voice or short message”).

Regarding claim 6, Hu and Hu-2 teaches claimed invention as shown above for the claim 1, 
Hu does not teach the communication module comprises a wireless transmitter.
Hu-2 teaches the communications module comprises a wireless transmitter (Hu-2 Paragraph [0018]: “12. Wireless communication circuit”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the a “communication circuit” (Hu paragraph [0011]) of the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject of Hu for the “Wireless communication circuit” of the Hu-2.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 7, Hu and Hu-2 teaches claimed invention as shown above for the claim 1, Hu further teaches the communication module comprises a second radio wave antenna positioned at least partially within the case (Hu paragraph [0011]: “The human vital signs remote monitoring device can also add a remote network video monitoring circuit. The remote network video monitoring circuit is composed of camera components, microphones, video and audio coding circuits, and broadband network communication circuits”. Examiner’s remark: The “broadband communication circuit” inherently includes the separate from the radar “second antenna”. That antenna is inherently connected to the “broadband communication circuit” that is within the monitor case and thus is “at least partially within the case” by itself).

Regarding claim 8, Hu and Hu-2 teaches claimed invention as shown above for the claim 1, Hu further teaches the monitor further comprises a battery (Hu paragraph [0019]: “24. Battery pack and charge and discharge control circuit”).

Regarding claim 9, Hu and Hu-2 teaches claimed invention as shown above for the claim 8, Hu further teaches the battery is rechargeable (Hu paragraph [0019]: “24. Battery pack and charge and discharge control circuit”).

In regards of claim 10, Hu teaches a monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject (Hu Abstract: “A remote monitor for vital signs of human bodies”), the monitor comprising: 
a case (Hu paragraph [0021]: “In terms of product form, the utility model can be designed as an independent indoor suspension structure, and can also be combined with household appliances such as televisions, set-top boxes, computers, routers, telephones, household service robots, etc., and expand its application as additional components of these household appliances Scope”) comprising: 
a radio wave transmitter, a radio wave receiver (Hu paragraph [0023]: “The radar antenna dielectric lens (26) is arranged in front of the microstrip patch feed source (27), and the other end of the electronic switch chip (28) is connected to the radar signal transceiver and processing circuit (12)”), 
a plurality of sensors (Hu paragraph [0011]: “the main control circuit monitors the target sensor circuit to sense the target position… The remote network video monitoring circuit is composed of camera components, microphones, video and audio coding circuits, and broadband network communication circuits”. Examiner’s note “plurality” assumes at least two different sensors that under the broadest reasonable interpretation are “target sensor”, “camera components” and “microphones” as interpreted by the Examiner),
and a communication module  (paragraph [0019]: “21. Communication circuit, 22. Broadband network communication circuit”); 
 wherein the monitor uses the radio wave transmitter to transmit a radio frequency signal toward an area associated with the living subject (Hu paragraph [0012]: “non-contact human vital signs monitoring device described in the technical scheme of the utility model uses radar detection technology. Its principle is: the transmitted beam directly irradiates the human body surface at a certain distance”) and the radio wave receiver to receive a return signal based on a detected return of the radio frequency signal(Hu paragraph [0012]: “and the echo signal reflected by the human body surface carries the human breathing, Heartbeat and other micro-motion information”; paragraph [0021]: “The radar beam directly illuminates the human body surface of the monitoring target (7) at a certain distance away, and the echo signal reflected on the human body surface received by the radar carries the human breathing and heartbeat”. Examiner’s note: “radar” implies “transmitter” and “receiver” of radio waves as its inherent components, as would appreciate one skilled in the art before the date of the claimed invention), and
wherein the monitor further forwards the return signal to a control unit  (Hu paragraph [0021]: “the echo signal is mixed with the local oscillation reference signal in the monitoring device, and the output signal is analyzed and processed to extract the human vital sign parameters such as respiration and heartbeat. These parameters are processed by the remote alarm circuit (4). It is sent to the remote monitoring telephone (8), computer or intelligent terminal (9) via the public communication network for observation and monitoring by relatives or nursing staff.”) that compares the return signal to known values associated with the vital sign comprising an expected hear rate and respiration rate of the living subject to determine whether an alarm should be initiated based on an exceeded threshold result of the comparison (Hu paragraph [0022]: “The microwave emission beam is reflected on the surface of the monitoring target (7) to form an echo signal carrying the micro motion information such as human breathing and heartbeat. The radar detection antenna (2) sends the received echo signal through the circulator to the receiving RF amplifier for amplification, and then sends it to the mixer, where it is mixed with the local oscillation reference signal to output a low-frequency signal, which is analyzed in the vital signs detection signal After amplifying, filtering, and preprocessing in the processing circuit (11), the breathing, heartbeat and other signals are respectively taken out, and then converted by A/D, sent to the main control circuit (6) for processing, and displayed by the display circuit (19). In the figure, the alarm signal setting circuit (10), the communication circuit (21), the broadband network communication circuit (22) and the main control circuit together form a remote alarm circuit. The alarm signal setting circuit (10) is equipped with peripheral buttons. The user operates the corresponding buttons to pre-set the vital signs abnormal alarm parameter value “(threshold results”) and the alarm signal receiving phone number. At the same time, it can also preset the time to send vital signs parameter SMS to the reserved phone”).
Hu does not teach a cylindrical case; 
a face couplable to the case; and 
a base supporting the case and rotatably coupled to the case.
Hu-2 teaches a cylindrical case (Hu-2 Fig. 1 element 2); 
a face couplable to the case (Hu-2 Fig. 1 element 5); and 
a base supporting the case and rotatably coupled to the case (Hu-2 Fig. 1 element 1; paragraph [0011]: “a remote monitoring robot, which is composed of a robot body, a vital sign monitoring device and a remote alarm device attached to the robot, and the robot body is mainly composed of a walkable mechanism and a robot. The fuselage, the motion drive system, the main controller system”).
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject of Hu, a cylindrical case; a face couplable to the case; and a base supporting the case and rotatably coupled thereto, as taught by Hu-2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject of Hu, it is within the capabilities of one of ordinary skill in the art to use a cylindrical case; a face couplable to the case; and a base supporting the case and rotatably coupled thereto, as taught by Hu-2 with the predictable result of improving “automatic tracking the monitoring target” as needed in Hu (paragraph [0010]).

Regarding claim 16, Hu, Hu-2 teach claimed invention as shown above for the claim 1, Hu further teaches the communication module simultaneously transmits the information regarding the vital sign to a receiving device together with information from a video camera and information from a microphone (Hu paragraph [0011]: “The human vital signs remote monitoring device can also add a remote network video monitoring circuit. The remote network video monitoring circuit is composed of camera components, microphones, video and audio coding circuits, and broadband network communication circuits. The guardian can use a computer or smart terminal at the remote end Monitor and monitor the actual situation of the monitoring target”).

Regarding claim 17, Hu, Hu-2 teach claimed invention as shown above for the claim 1, Hu further teaches the communication module transmits an alert to the receiving device upon the occurrence of a triggering event (Hu paragraph [0010]: “The human vital sign remote monitoring device can automatically track the monitoring target, and noncontact measurement of the main vital signs of the monitoring target within a certain distance, and automatically send an alarm message when the measured vital sign parameters are abnormal”).

Regarding claim 18, Hu, Hu-2 teach claimed invention as shown above for the claim 17, Hu further teaches the triggering event is determined based upon a comparison of the information regarding the vital sign to a predetermined value for the information (Hu paragraph [0012]: “At the same time, the upper and lower limits of the abnormal alarm of vital signs parameters are preset in the alarm signal setting circuit. When the measured parameter reaches the alarm limit, the alarm information is sent out immediately through the main control circuit, communication circuit, and network transmission”).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu-2 and further in view of Semler et al. (U.S. Patent Application Publication 2009/0182204A1) hereinafter “Semler”.
In regards of claim 2, Hu and Hu-2 teach claimed invention as shown above for the claim 1.
Neither Hu nor Hu-2 teaches the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status.
Semler teaches the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status (Semler paragraph [0184]: “The self-contained probe detected a degree of circulation in three levels which were indicated by color coded LED's”).
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2 the activity indicator comprising an LED light that emits light in one or more colors to indicate the monitor's status as taught by Semler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2, it is within the capabilities of one of ordinary skill in the art to use a color coded LED indicator with the predictable result of providing “light and other warning signals through the local alarm output circuit” as needed in Hu (paragraph [0022]). The LED indicator of Semler in the monitor of Hu and Hu-2 would perform the same function and the same way as it originally intended for.

Regarding claim 5, Hu and Hu-2 teaches claimed invention as shown above for the claim 4. 
Neither Hu nor Hu-2 teach the receiving device is a mobile phone.
Semler teaches the receiving device is a mobile phone (Semler paragraph [0139]: “the monitor shown in FIG. 10B can be combined with a landline phone, mobile phone, PDA, PC or other wired or wireless device”).
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2 the mobile phone as a receiving device as taught by Semler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2, it is within the capabilities of one of ordinary skill in the art to use a mobile phone as a receiving device with the predictable result of providing “an emergency signal to a far end through the existing mobile communication network” as needed in Hu-2 (Abstract). The mobile phone of Semler in the monitor of Hu and Hu-2 would perform the same function and the same way as it originally intended for.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu-2 and further in view of Wataru et al. (Japanese Patent Document Publication JP2001183470A) hereinafter “Wataru”.	
In regards of claim 3, Hu and Hu-2 teach claimed invention as shown above for the claim 1
Neither Hu nor Hu-2 teach a cable extending from the case.
Wataru teaches a cable extending from the case (Wataru description page 7: “device in which a metal wire or the like is formed into a circular frame or the like to supply power”; “The wire rope 47 penetrates the inside of the guide cylinder and is connected to the rope connecting portion 49 inside the guide cylinder at the tip”).
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2 the cable extending from the case as taught by Wataru in order to supply the power to said monitor to support the operation or recharge the battery as described in Hu paragraph [0022] since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2, it is within the capabilities of one of ordinary skill in the art to use the cable extending from the case of Wataru with the predictable result of enabling the supplying the power for operation and/or battery recharge as needed in Hu.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu-2 and further in view of Lange et al. (U.S. Patent Application Publication 2013/0245502A1) hereinafter “Lange”.
Regarding claim 11, Hu and Hu-2 teaches claimed invention as shown above for the claim 10.
Neither Hu nor Hu-2 teach the subject is a human child positioned on a bed.
Lange teaches the subject is a human child positioned on a bed (Lange paragraph [0070]: “systems for monitoring of patients in bed”; paragraph [0240]: “In young children, system 10 may be used to log such data compared to population average and identify patients whose parameter pattern indicate potential for asthma”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the “solitary old people and sick and weak people” of the remote monitor for vital signs of human bodies taught in combination of Hu and Hu-2 for “the human child positioned on a bed” of the system of Lange.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu and Hu-2, it is within the capabilities of one of ordinary skill in the art to substitute the human subject with the human child with the predictable result of automatically tracking and monitoring vital sign parameters of the subject, as needed in Hu (Abstract).
	
Regarding claim 14, Hu, Hu-2 and Lange teach claimed invention as shown above for the claim 11.
Neither Hu nor Hu-2 teach the monitor is attached to a frame of the bed.
Lange teaches the monitor is attached to a frame of the bed (Lange figure 1 element 10).
Since the monitor being attached to a frame of the bed is a key factor in the success of the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject. As discussed by Hu, “The remote monitor can be independent hung at an indoor open position, can also be utilized as a component to be arranged in home appliances such as a household computer or television, a set top box, a telephone set, a household service robot and the like”. This practice is well known in the radar art and would follow in remote monitor for vital signs of human bodies.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to attach the monitor to a frame of the bed and to incorporate it into the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Lange since there are a finite number of identified, predictable potential solutions (i.e., attaching it to a bed frame, placing it under the bed, placing it adjacent to the bed but not in contact with it) to the recognized need of “realizing non-contact detection of human vital signs and automatic human tracking” (Hu paragraph [0002]) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu-2, further in view of Lange and further in view of Fangping (Chinese Patent Document Publication CN204931636U) hereinafter “Fangping”.
Regarding claim 12, Hu, Hu-2 and Lange teach claimed invention as shown above for the claim 11. 
Neither Hu nor Hu-2 and nor Lange teach the monitor is positioned below the bed.
Fangping teaches the monitor is positioned below the bed (Fangping paragraph [0035]: “The non-contact vital signs monitoring device can be placed on the floor under the bed, on the bedside table, on the ceiling or on the wall above the bed, or combined with a desk lamp or a chandelier”).
Since the monitor being positioned below the bed is a key factor in the success of the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject. As discussed by Hu, “The remote monitor can be independent hung at an indoor open position, can also be utilized as a component to be arranged in home appliances such as a household computer or television, a set top box, a telephone set, a household service robot and the like”. This practice is well known in the radar art and would follow in remote monitor for vital signs of human bodies.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to place the monitor below the bed and to incorporate it into the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Lange since there are a finite number of identified, predictable potential solutions (i.e., attaching it to a bed frame, placing it under the bed, placing it adjacent to the bed but not in contact with it) to the recognized need of “realizing non-contact detection of human vital signs and automatic human tracking” (Hu paragraph [0002]) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 13, Hu, Hu-2 and Lange teach claimed invention as shown above for the claim 11. 
Neither Hu nor Hu-2 and nor Lange teach the monitor is positioned adjacent to but not in contact with the bed.
Fangping teaches the monitor is positioned adjacent to but not in contact with the bed (Fangping paragraph [0035]: “The non-contact vital signs monitoring device can be placed on the floor under the bed, on the bedside table, on the ceiling or on the wall above the bed, or combined with a desk lamp or a chandelier”).
Since the monitor being positioned adjacent to but not in contact with the bed is a key factor in the success of the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject. As discussed by Hu, “The remote monitor can be independent hung at an indoor open position, can also be utilized as a component to be arranged in home appliances such as a household computer or television, a set top box, a telephone set, a household service robot and the like”. This practice is well known in the radar art and would follow in remote monitor for vital signs of human bodies.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to place the monitor adjacent to but not in contact with the bed and to incorporate it into the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Lange since there are a finite number of identified, predictable potential solutions (i.e., attaching it to a bed frame, placing it under the bed, placing it adjacent to the bed but not in contact with it) to the recognized need of “realizing non-contact detection of human vital signs and automatic human tracking” (Hu paragraph [0002]) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu-2 further in view of Wataru and further in view of Semler.
Regarding claim 19, Hu, Hu-2 and Wataru teach claimed invention as shown above for the claim 1. 
Neither Hu nor Hu-2 and nor Wataru teach a light source comprising an infrared light.
Semler teaches a light source comprising an infrared light (Semler paragraph [0079]: “IR may be-used to provide bidirectional wireless communication between the monitor and a nearby receiver, akin to the use of a wireless remote control on a television or a vehicle security system”; paragraph [0168]: “Those of skill in the art will appreciate that probe 1212 includes a photo emitter, e.g an infrared (IR) light source 1218 and a photo receptor, e.g. an IR light receptor 1220”).	
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Wataru the infrared light source as taught by Semler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Wataru, it is within the capabilities of one of ordinary skill in the art to use the infrared light source of Semler with the predictable result of enabling the warning signal communication as needed in Hu (paragraph [0022]). The IR source of Semler would perform the same functions and the same way in that combination as it was originally intended by Semler.

Regarding claim 20, Hu, Hu-2 and Wataru teach claimed invention as shown above for the claim 1. 
Neither Hu nor Hu-2 and nor Wataru teach the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status.
Semler teaches the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status (Semler paragraph [0184]: “The self-contained probe detected a degree of circulation in three levels which were indicated by color coded LED's”).
It would have been obvious to one of ordinary skill in the art to include in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Wataru the activity indicator comprising an LED light that emits light in one or more colors to indicate the monitor's status as taught by Semler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject taught in combination by Hu, Hu-2 and Wataru, it is within the capabilities of one of ordinary skill in the art to use a color coded LED indicator with the predictable result of providing “light and other warning signals through the local alarm output circuit” as needed in Hu (paragraph [0022]). The LED indicator of Semler in the monitor of Hu and Hu-2 would perform the same function and the same way as it originally intended for.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amir et al. (U.S. Patent Application Publication 2018/0089975A1) teaches a device and method for a sensor;
Bangera et al. (U.S. Patent 9589106B2) teaches a devices, systems, and methods for automated data collection;
Gibson et al. (U.S. Patent 8932217B2) teaches a vital signs monitor;
Heneghan et al. (U.S. Patent Application Publication 2009/0203972A1) teaches an apparatus, system, and method for monitoring physiological signs;
Sze et al. (U.S. Patent Application Publication 2012/0203078A1) teaches a wireless patient monitoring system;
Gross (U.S. Patent Application Publication 2013/0065641A1) teaches a remote monitoring device & process.
Lavon et al. (U.S. Patent Application Publication 2013/0001422A1) teaches an apparatus and method for monitoring the condition of a living subject;
Hu et al. (Chinese Patent Document Publication CN102835958A) teaches a human vital sign remote monitoring device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648